Exhibit 99 NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE FORD’S STRONG NEW PRODUCTS DRIVE INDUSTRY’S ONLY THIRD-QUARTER U.S. SALES BOOST FROM FULL-LINE MAKERS · Ford, Lincoln and Mercury U.S. third quarter sales increased 5 percent versus a year ago and U.S. market share increased 2 points · Ford July sales were up 2 percent and August sales were up 17 percent, more than offsetting September’s 6 percent post-Cash for Clunkers decline in the quarter · Ford’s balanced lineup of strong products, led by Focus, Fusion, Escape and F-Series, driving sales and share gains · All-new Taurus sales momentum accelerates in September; year-to-year sales up 60 percent and month-to-month sales up 49 percent · F-Series posts second consecutive monthly sales increase in September · EcoBoost engine launch continues; September sales were nearly triple August, customer demand outstripping projections DEARBORN, Mich., Oct., 1, 2009 – Ford, Lincoln and Mercury third quarter sales were 5 percent higher than a year ago in the U.S., making Ford the only full-line manufacturer to report a sales increase in the period. In September, Ford sales were 6 percent lower than a year ago.This followed a 2 percent increase in July and a 17 percent increase in August, marking the first time in four years that Ford is reporting a quarterly sales increase. Ford estimates it gained over 2 points of market share versus last year in September and the third quarter.September marked the 11th time in the last 12 months Ford has gained retail market share. Go to http://media.ford.com for news releases and high-resolution photographs. “Our balanced new lineup of high-quality, fuel-efficient products helped us navigate through an exceptional period in industry sales,” said Ken Czubay, Ford vice president, U.S. Marketing, Sales and Service.“With its volatile sales peaks and valleys and dramatic segment shifts, the third quarter was a great test of our One Ford Plan – building a range of vehicles from small cars to hard-working trucks.” Ford’s third quarter market share gains were paced by the Ford Focus small car, Ford Fusion mid-size car, Ford Escape small utility and Ford F-Series trucks.Internal and external studies continue to show a positive trend in favorable consumer opinion about Ford, and a growing number of consumers are considering the purchase of a Ford vehicle. Third Quarter Sales Highlights · Ford, Lincoln and Mercury sales totaled 445,100, up 5 percent versus a year ago.Retail sales were up 7 percent, and fleet sales were down 1 percent. · Ford Focus sales totaled 56,559, up 35 percent versus a year ago.The Focus is among the most fuel-efficient compact cars in America with an EPA highway rating of 35 mpg. · Ford Fusion sales totaled 49,454, up 67 percent versus a year ago.Mercury Milan sales were 8,352, up 57 percent.The Fusion and Milan and their hybrid versions are the most fuel-efficient mid-size sedans in America. · Ford Escape sales totaled 49,866, up 48 percent versus a year ago.Mercury Mariner sales were 8,938, up 33 percent.The Escape Hybrid and Mariner Hybrid are the most fuel-efficient utility vehicles in America. · Ford Flex sales totaled 9,815, up 59 percent versus a year ago.The Flex is among the most fuel-efficient full-size crossover utilities in America. · Ford’s hybrid vehicles – Fusion, Milan, Escape and Mariner – posted combined sales of 12,186, up 239 percent versus a year ago.At 41 miles per gallon, the Fusion Hybrid is the most fuel-efficient mid-size sedan in America – 8 mpg better than the Toyota Camry Hybrid. Go to http://media.ford.com for news releases and high-resolution photographs. September Sales
